 Case 3:17-cv-01362 Document 1193 Filed 12/28/20 Page 1 of 2 PageID #: 41691




                                                                                amajestro@powellmajestro.com


                                     December 28, 2020

Via CM/ECF

Honorable David A. Faber, Senior Judge
Southern District of West Virginia
2303 Elizabeth Kee Federal Building
601 Federal Street
Bluefield, WV 24701

                             Re:    No. 3:17-cv-01362
                                    City of Huntington, West Virginia v. AmerisourceBergen
                                    Drug Corporation, et al.

Dear Judge Faber,

       Paul Farrell and I, on behalf of the Cabell County Commission, and Anne Kearse, on
behalf of the City of Huntington, respond to your invitation to “to submit a proposal regarding
the extent to which [our] case-in-chief could be presented remotely without receiving live
testimony by remote means.” (Order, Doc. 1188).

        We suggest “opening the record” for the submission of deposition testimony (and
exhibits) for those witnesses we intend to call by videotape. We anticipate the following
submissions:

       1.     Nate Hartle, McKesson Corp. corporate designee (July 31, 2018);

       2.     Jennifer Norris, Cardinal Health corporate designee (August 7, 2018)

       3.     Joseph Rannazzisi, former DEA Chief Deputy (April 26, 2019) (May 15, 2019);

       4.     Thomas Prevosnik, DEA designee (April 17-18, 2019) (May 17, 2019);

       5.     John Gray, former HDA CEO (July 30, 2020); and

       6.     Patrick Kelly, HDA corporate designee (May 10, 2019).
       Case 3:17-cv-01362 Document 1193 Filed 12/28/20 Page 2 of 2 PageID #: 41692


      Honorable David A. Faber, Senior Judge
      December 28, 2020
      Page 2

              In addition, we intend to submit the video of Congressional testimony (and exhibits)
      arising out of the following public hearings:

             7.       Combating the Opioid Epidemic Examining Concerns about Distribution and
      Diversion, House of Representatives Subcommittee on Oversight and Investigations Committee
      on Energy and Commerce (May 8, 2018) (Steven Collis (Chairman, President, and CEO,
      AmerisourceBergen Corporation)) (George Barrett, Executive Chairman of the Board, Cardinal
      Health Inc.)) (John Hammergren, Chairman, President, and CEO, McKesson Corporation)); and

            8.       The Drug Enforcement Administration’s Role in Combating the Opioid
      Epidemic, House of Representatives Subcommittee on Oversight and Investigations Committee
      on Energy and Commerce (March 20, 2018) (The Honorable Robert Patterson, Acting
      Administrator, United States Drug Enforcement Agency).

             Finally, we intend to proffer for the record the ARCOS database and IQVIA database
      (and compilations) through stipulation, judicial notice, summary judgment and/or excerpts of
      videotaped deposition testimony which establishes the foundation and chain of custody thereof.

             In summary, we believe these items are pieces of the puzzle which can be entered in the
      record immediately without the need for “live testimony by remote means.” We envision the
      Court setting the trial to begin on a designated date in the near future. The litigants would attend
      remotely. The Court would open the record and defer opening statements. Plaintiffs would then
      submit the items referenced above and make a proffer of the corresponding exhibits. The Court
      would then adjourn to a later time.

             We look forward to the Defendants’ response and will be available to discuss this
      proposal at the pretrial conference on January 6, 2021.

                                                  Sincerely,


                                                 Anthony J. Majestro

cc:   Allison Skinner, via E-Mail
      All counsel of record, via CM/ECF
